DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Responsive to communications filed on March 8, 2021, amendments to the claims have been acknowledged. Claims 2 and 5 are canceled by applicant. 
Due to the amendments to claim 8, the 112(b) rejection over claim 8 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Less et al., (US 20090155678) and further in view of Ahn et al., “Gas transport behavior of mixed-matrix membranes composed of silica nanoparticles in a polymer of intrinsic microporosity (PIM-1)” provided on IDS 07/20/2020,  and further in view Hatta et al., (US 20160285064) provided on IDS 07/20/2020. 
Regarding claims 1, 6 and 10-11, Less discloses a porous composite separator layer comprising inorganic particles substantially uniformly distributed in a polymer matrix to form nanopores [abstract]. The separator membrane 15 is a porous composite material including inorganic filler (or ceramic) particles and polymer [0076].  The separator is formed from a highly uniform distribution of inorganic filler material and polymer [0076].  A microporous separator is used [0104]. 
Less further discloses the total pore volume of the polymer is sufficient to provide the desired level of ionic conductivity and is typically at least 25%, but can be great than 50% [0081]. At least 25% to 50% total pore volume is overlapping with claimed porosity from at least (Claims 1 and 6) 
Less does not disclose the polymer in the microporous separator comprises a polymer of intrinsic microporosity. However, Ahn et al. discloses polymers of intrinsic microporosity (PIM) membranes. PIM ladder polymers are good potential candidates with the capability to optimize the gas permeability and selectivity by changing the polymer chain packaging. PIM-1 has a relative ease of synthesizing high molecular weight polymer and the combination of outstanding permeability (page 280-281, introduction). Ahn et al., discloses an example where a PIM-1 polymer is synthesis and used in a PIM-1 membrane (page 281, materials and methods). 
It would have been obvious to one having ordinary skill in the art to have the polymer in the  microporous separator of Less  be a PIM-1 polymer  as taught by Ahn et al., in order to improve gas permeability and selectivity of components that can flow through the membrane. Examiner notes that a PIM-1 polymer is a network polymer with high fractional free volume. (Claims 1 and 4)
Less also further discloses the composite layer comprises inorganic particles and polymer binder in a weight ratio of about 65:35 to about 45:55 [0088]. This reads on the claimed the inorganic component is present in at least 5% (w/w) (Claim 1), in at least 10% (w/w) (Claim 10), and at least 20% (Claim 11).
Less does not disclose the inorganic component comprises a halide containing salt. In analogous art, Hatta teaches a separator having porous material containing inorganic particles.  Hatta discloses a surface layer (3) that comprises a porous layer is formed on at least one surface 
 It would have been obvious to one having ordinary skill in the art to have the inorganic filler of Less comprise a lithium compound as LiF in order to further aid in the ion conductivity of the battery. Therefore modified Less further discloses the inorganic filler comprises a halide containing salt (LiF) (Claims 1 and 8), and an alkali metal ion. (Claim 9)
Regarding claim 3, modified Less discloses all of the limitations as set forth above in claim 1. Modified Less does not disclose the inorganic component is structured with domains nominally at a length scale of 0.5 -2 nanometers. Examiner notes that the inorganic filler is embedded and filled into the voids of the polymer.  The inorganic filler cannot be bigger than the voids in the polymer. In an effort to optimize the role of the inorganic filler, it would have been obvious to one having ordinary skill in the art to have the inorganic filler of modified Less be at a length scale of 0.5-2 nanometers in order to fill in the voids of the polymer. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05 IIA. (Claim 3) 
Regarding claim 7, modified Less discloses all of the limitations as set forth above in claim. Less further discloses the total pore volume of the polymer is sufficient to provide the desired level of ionic conductivity and is typically at least 25% [0081]. Examiner notes that 
It would have been obvious to one having the ordinary skill in the art that overlapping ranges are obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. (Claim 7)
Regarding claim 12, modified Less discloses all of the limitations as set forth above in claim 1. Modified  Less further discloses a separator membrane for an electrochemical cell may be formed directly onto an electrode by utilizing a coating solution comprised of a polymer, solvent system for the polymer and a ceramic material dispersed in the solvent [0077]. This reads on the claimed a composition prepared by solution casting with the polymer.  
Nonetheless, “prepared by casting with the polymer…” is product by process language.  The product is considered to be the same as applicant claims as the process does not provide for a different product made. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.I  (Claim 12)
Regarding claim 13, modified Less discloses all of the limitations as set forth above in claim 1. Modified Less further discloses the anode layer 13, the negative active material is a lithium intercalation compound, and an example would be lithium titanate [0072].  The separator membrane is directly bonded to the surface of the electrode [0077]. (Claim 13)
Regarding claim 14, modified Less discloses all of the limitations as set forth above in claim 1. Modified Less further discloses a separator for an electrochemical cell includes a porous composite layer adhered on the porous support, the composite layer comprising electrochemically stable inorganic particles in an electrochemically stable polymer matrix [0012]. (Claim 14)
Regarding claims 15 and 16, modified Less discloses all of the limitations as set forth above in claims 14 and 13. Modified Less further discloses the electrode can be processed into a battery, by assembly the current collector, positive electrode (cathode), separator membrane, negative electrode and current collector layers into a laminate structure [0103]. Modified Less further discloses in the anode layer 13, the negative active material is a lithium intercalation compound, an example would be lithium titanate [0072].  The separator membrane is directly bonded to the surface of the electrode [0077]. Modified Less further discloses an electrolyte may also be employed [0106]. (Claims 15 and 16)
Regarding claim 17, Less discloses a separator for an electrochemical cell [0011], where the separator membrane 15 is a porous composite material including inorganic filler (or ceramic) particles and polymer [0076].  The separator is formed from a highly uniform distribution of inorganic filler material and polymer [0076].  A microporous separator is used [0104]. Less further discloses the total pore volume of the polymer is sufficient to provide the desired level of ionic conductivity and is typically at least 25%. At least 25% volume is overlapping with claimed porosity from at least 5% to 50%. It would have been obvious to one having the ordinary skill in the art that overlapping ranges are obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.  
Less also further discloses the composite layer comprises inorganic particles and polymer binder in a weight ratio of about 65:35 to about 45:55 [0088]. This reads on the claimed the inorganic component is present in at least 5% (w/w), in at least 10% (w/w), and at least 20%. Less further discloses separator for an electrochemical cell includes a porous composite layer adhered on the porous support [0012]. (Claim 17)
Response to Arguments
Applicant’s arguments filed on March 8, 2021 have been fully considered and are persuasive in view of the amendments to the claims.  The 35 USC 103 rejection over Less is withdrawn.  However, a new grounds of rejection is entered including Less in view of Ahn et al., and further in view of Hatta et al. 
Applicant asserts that Less does not describe the polymer of intrinsic microporosity or the inorganic component comprising halide salts of amended claim 1, and (2) the Office has not provided any motivation to arrive at the polymer of intrinsic microporosity and halide salts of amended claim 1. 
Applicant’s arguments are drawn to the amended claims. However,  the rejection now includes reference to Ahn et al. which discloses PIM membranes, an example PIM-1 polymer was synthesized and was made into a PIM-1 membrane. It would have been obvious to one having ordinary skill in the art to replace the polymer in the microporous separator of Less with the PIM-1 polymer as taught by Ahn et al., in order to improve gas permeability and selectivity of ions passing through the membrane.
Also, Hatta teaches a separator having porous material containing inorganic particles, which includes alkali metal halides (LiF). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIARA TRANT/
Examiner, Art Unit 1722  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722